Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/05/22 has been entered.

Response to Amendment
 	This action is in response to applicant's arguments and amendments filed on
04/05/22 which are in response to USPTO Office Action mailed on 01/05/22.
Applicant's arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE NON-FINAL.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double
patenting provided the reference application or patent either is shown to be commonly
owned with the examined application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions
of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in
which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2. 	Claims 31-41 and 43-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,4-7, 9, 11, 13-15, 19, 21, 23-26 and 28-30 of Patent no. 10, 489, 434. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 4-7, 9, 11, 13-15, 19, 21, 23-26 and 28-30 of Patent no. 10, 489, 434 comprise limitations that when added to the pending claims would have been obvious to one of ordinary skill in the art at the time of invention was made to incorporate.

3. 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


        Instant Application 16/694,532
Patent No. 10, 489, 434
31. (Currently Amended) A method comprising: attributing one or more concepts to each of a plurality of web pages
creating an index the plurality of web pages,  the index comprising vocabulary terms in each web page and relating each of the web pages to respective concepts attributed thereto, wherein the concepts comprises any one or more patterns of: one or more vocab terms comprising a grouping of unambiguous synonyms and misspellings, one or more helper terms comprising words that have no unambiguous synonyms, and one or more building blocks, individual building blocks comprising one or more of a list of vocab/helper terms or a list of concepts; organizing the index according to the concepts and vocabulary terms, wherein individual record in the index correspond with an individual ones of the web pages; receiving an inputted phrase;
attributing to the phrase to at least one of the concepts, and
querying the index by the concept attributed to the phrase and vocabulary terms in the inputted phrase and returning a result identifying one or more web pages associated with the attributed concept to be included in a response to the phrase.

receiving, via a virtual agent, an inputted phrase, wherein the virtual agent is an
intelligent software application that understands phrases received from a user and
provides a response to the user;
identifying multiple words contained in the inputted phrase;
determining a first vocab term that corresponds to a first word of the multiple
words in the inputted phrase, the first vocab term including at least one synonym of the first word and at least one spelling variation of the first word;
determining a second vocab term that corresponds to a second word of the
multiple words in the inputted phrase, the second vocab term including at least one
synonym of the second word and at least one spelling variation of the second word;
representing the inputted phrase with the first vocab term and the second vocab
term in an order that is the same as an order of the first
word and the second word in the inputted phrase;
determining a concept that is associated with the represented inputted phrase;
searching websites to identify a website that is associated with the concept;
the concept and information identifying the
website in a knowledge base and making the knowledge base unit available for a query
comprising the inputted phrase or the represented inputted phrase, wherein the
knowledge base comprises documents that cover the scope of information that the
virtual agent uses, along with the capabilities of the virtual agent, and is comprised of
files written in a markup language; and
causing the virtual agent to provide a response to the inputted phrase that
includes a link to the website.


32.    (New) The method of claim 31, wherein at least one of the patterns specifies an ordering of any two or more of the vocab terms, helper terms and building blocks.
2.    The method of claim 1, wherein at least one of the patterns specifies an ordering of any two or more of the vocab terms, helper terms and building blocks.
33.    (New) The method of claim 31, wherein the at least one of the patterns specifies a proximity of any two or more of the vocab terms, helper terms and building blocks.
3.    The method of claim 1, wherein the at least one of the patterns specifies a proximity of any two or more of the vocab terms, helper terms and building blocks.
34.    (New) The method of claim 31, wherein one or more of receiving, attributing or searching is performed at least in part by an information retrieval engine (IRE).
4.    The method of claim 1, wherein one or more of receiving, attributing or searching is performed at least in part by an information retrieval engine (IRE).
35. (New) The method of claim 31, wherein one or more of the identified web pages does not contain a term expressly found in the inputted phrase.
5.    The method of claim 1, wherein one or more of the identified documents does not contain a term expressly found in the inputted phrase.
36.    (New) The method of claim 31, comprising searching the set of web pages to identify one or more web pages containing at least one term found in the inputted phrase.
6.    The method of claim 1, comprising searching the set of documents to identify one or more documents containing at least one term found in the inputted phrase.
37.    (New) The method of claim 36, comprising ranking a plurality of web pages in the set of web pages based at least in part on the number of terms in each of the plurality of web pages that match a term in the inputted phrase.
7.    The method of claim 6, comprising ranking a plurality of documents in the set of documents based at least in part on the number of terms in each of the plurality of documents that match a term in the inputted phrase.
38.    (New) The method of claim 37, comprising organizing the plurality of web pages based at least in part on the ranking.
8.    The method of claim 7, comprising organizing the plurality of documents based at least in part on the ranking.
39.    (New) The method of claim 31, wherein the set of web pages is indexed according to one or both of vocabulary terms or concepts.
9.    The method of claim 1, wherein the set of documents is indexed according to one or both of vocabulary terms or concepts.
40.    (New) One or more computer-readable media having computer-readable instructions thereon which, when executed by a computer, implement the method of claim 31.
10.    One or more computer-readable media having computer-readable instructions thereon which, when executed by a computer, implement the method of claim 1.



Claim Rejections - 35 USC § 103
4.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed  or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.  	Claims 31-41 and 43-47are rejected under 35 U.S.C. 103(a) as being unpatentable over Sarkar et al. (US 2006/0074980 A1) in view of Carbonell et al. (US Patent No. 5,677,835).

Regarding claim 31, Sarkar teaches a method comprising: attributing one or more concepts to each of a plurality of web page, (See Sarkar paragraph [0095], all keyword-to-concept requests to a central engine on the network or the Internet. See Sarkar paragraph [0164], each concept, the vocabulary stores at least one and most likely multiple keyword attributes), each of which is a text string of a word-form or phrase that represents the concept that is represented by the concept), 
creating an index the plurality of web pages, the index comprising vocabulary terms in each web page, and relating each of the web pages to respective concepts attributed thereto, (See Sarkar paragraph [0069], Concepts are stored within vocabularies and it is likely that at least one such vocabulary is stored in the ontology engine. The ontology engine manages an index called the keyword index. The keyword index contains all the keywords of concepts that are defined within all the vocabularies stored within the ontology engine. For each keyword in the index, all concepts that have such a keyword are linked. This is a many-to-many relationship where a concept may have multiple keywords and a given keyword may correspond to multiple concepts),
organizing the index according to the concepts and vocabulary terms, (See Sarkar paragraph [0067], The concept structure above is to index the classes or individuals in a broader ontology to the user interface component. Applications that a user uses will have a number of ontologies that are used that do not have any need to be exposed to the user. These do not require any purposing for the user interface. Only the classes, individuals, and properties that need to be exposed to the user require an entry in a vocabulary), wherein individual record in the index correspond with an individual ones of the web pages, (See Sarkar paragraph [0071],The ontology engine maintains an index between keywords and concepts that they are used in. As shown in FIG. 7, it can be implemented as a local store or be distributed across a network),
receiving an inputted phrase, (See Sarkar paragraph [0064], The system takes the text string of the input and searches the ontology engine for concepts that match the users input…associated with keywords. Each keyword can consist of one or many words, phrases, sentences, etc );
attributing to the phrase to at least one of the concepts, (See Sarkar paragraph [0164], each concept, the vocabulary stores at least one and most likely multiple keyword attributes, each of which is a text string of a word-form or phrase that represents the concept that is represented by the concept);
 	querying the index by the concept attributed to the phrase and vocabulary terms in the inputted phrase, (See Sarkar paragraph [0071], The ontology engine maintains an index between keywords and concepts that they are used in…the vocabularies of the ontology engine may be stored on a network server and queried from the user interface, See Sarkar paragraph [0164], each concept, the vocabulary stores at least one and most likely multiple keyword attributes…phrase that represents the concept that is represented by the concept); and returning a result identifying one or more web pages associated with the attributed concept to be included in a response to the phrase, (, (See Sarkar paragraph [0062], return the relevant results, See Sarkar paragraph [0163], a phrase or a sentence has been entered (as may be the case in a semantic document application such as machine translation), this invention may be used along side a NLP parser to identify concepts of semantic ambiguity and have the user disambiguate them. If there are multiple such words or phrases in the entered text).
 Sarkar does not explicitly disclose wherein the concepts comprises any one or more patterns of: one or more vocab terms comprising a grouping of unambiguous synonyms and misspellings, one or more helper terms comprising words that have no unambiguous synonyms; and one or more building blocks, and individual building blocks comprising one or more of a list of vocab/helper terms or a list of concepts.
However, Carbonell teaches wherein the concepts comprises any one or more patterns of: one or more vocab terms comprising a grouping of unambiguous synonyms and misspellings, one or more helper terms comprising words that have no unambiguous synonyms, (See Carbonell Col. 5 lines 23-25, a document to ensure that the document unambiguously conforms to CSL and produces interlingua text See Carbonell Col. 19 lines 65-67 and Col. 20 lines 1-14, The term is then checked, as shown in block, against a CSL lexical database (i.e., dictionary) which contains all CSL words. If the term is not found in the CSL dictionary, the term is then spell checked against a standard dictionary, as shown in block. If the word has been misspelled); and one or more building blocks, and individual building blocks comprising one or more of a list of vocab/helper terms or a list of concepts, (See Carbonell Col. 15 lines 65-67 and Col. 1-4, The domain model or concept lexicon contains an ontological model, which provides uniform definitions of basic categories such as objects, event-types, relations, properties, episodes, etc.) used as building blocks for descriptions of particular domains. This "world" model is relatively static and is organized as a multiply interconnected network of ontological concepts).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein the concepts comprises any one or more patterns of: one or more vocab terms comprising a grouping of unambiguous synonyms and misspellings, one or more helper terms comprising words that have no unambiguous synonyms; and one or more building blocks, and individual building blocks comprising one or more of a list of vocab/helper terms or a list of concepts of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).
	
 	Regarding claim 32, Sarkar taught the method according to claim 31 as described above. 
Sarkar does not explicitly disclose wherein at least one of the patterns specifies an ordering of any two or more of the vocab terms, helper terms, and building blocks.
 	However, Carbonell teaches wherein at least one of the patterns specifies an ordering of any two or more of the vocab terms, helper terms, (See Carbonel Col. 13 lines 26-33, Technical content phrases are multiple-word sequences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers), and building blocks, (See Carbonel Col. 15 lines 65-67 and Col. 1-4, building blocks)
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein at least one of the patterns specifies an ordering of any two or more of the vocab terms, helper terms, and building blocks of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 33, Sarkar taught the method according to claim 31 as described above. 
Sarkar does not explicitly disclose wherein the at least one of the patterns specifies a proximity of any two or more of the vocab terms, helper terms, and building blocks.
 However, Carbonell teaches wherein the at least one of the patterns specifies a proximity of any two or more of the vocab terms, helper terms, (See Carbonel Col. 13 lines 26-33, Technical content phrases are multiple-word sequences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers), and building blocks, (See Carbonell Col. 15 lines 65-67 and Col. 1-4, building blocks).
 	 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein the at least one of the patterns specifies a proximity of any two or more of the vocab terms, helper terms, and building blocks of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 34, Sarkar taught the method according to claim 31 as described above. 
Sarkar does not explicitly disclose wherein one or more of receiving, attributing or searching is performed at least in part by an information retrieval engine (IRE).
 However, Carbonell teaches wherein one or more of receiving, attributing or searching is performed, (See Carbonell Col. 1 lines 19-21, documents should be authored in simple, direct language featuring all necessary expressive attributes to optimize communication),  at least in part by an information retrieval engine (IRE), (See Carbonell Col. 7 lines 58-61, A 'determine internal score for selected candidate phrases' procedure determines an internal score for each candidate phrase and is responsive to information retrieved by the 'targeted-site search for category term).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein one or more of receiving, attributing or searching is performed at least in part by an information retrieval engine (IRE) of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

  	Regarding claim 35, Sarkar taught the method according to claim 31 as described above. 
Sarkar does not explicitly disclose wherein one or more of the identified web pages does not contain a term expressly found in the inputted phrase.
 However, Carbonell teaches wherein one or more of the identified web pages does not contain a term expressly found in the inputted phrase, (See Carbonell Col. 19 lines 57-63, The vocabulary checker identifies words not known to be CSL. The vocabulary checker 610 identifies occurrences of non-CSL words, in an author's text, and helps an author find valid CSL replacements for non-CSL words. It recognizes word boundaries in a document and identifies every instance of a lexical item that is not known to be CSL).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein one or more of the identified web pages does not contain a term expressly found in the inputted phrase of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 36, Carbonell taught the method according to claim 31 as described above.  comprising searching the set of web pages to identify one or more web pages containing at least one term found in the inputted phrase, (See Sarkar paragraph [0064], The system takes the text string of the input and searches the ontology engine for concepts that match the users input. Essentially each concept stored in the ontology engine is associated with keywords. Each keyword can consist of one or many words, phrases, sentences, etc.).

 	Regarding claim 37, Sarkar taught the method according to claim 36 as described above. 
Sarkar does not explicitly disclose comprising ranking a plurality of web pages in the set of web pages based at least in part on the number of terms in each of the plurality of web pages that match a term in the inputted phrase.
However, Carbonell teaches comprising ranking a plurality of web pages in the set of web pages based at least in part on the number of terms in each of the plurality of web pages that match a term in the inputted phrase, (See Carbonell Col. 17 lines 33-36, a 'select documents' procedure imposes a ranking on the document spaces returned from the 'classify documents' procedure and downloads selected documents from the ranked document spaces, See Col. 14 lines 42-53, the data source identification (for example, by using the candidate phrase as part of the web site name): and that these data sources provide access to documents that contain the category term (a likely assumption for both breeds, brands, and other phrases that match particular linguistic facts). We can obtain additional information from these data sources if they exist. The goal of the internal ranking process is to determine how much information about the category term is present in such web sites. This is done, for the Internet embodiment, by determining a web host that contains some or all of the candidate phrase in the name of the web site).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify comprising ranking a plurality of web pages in the set of web pages based at least in part on the number of terms in each of the plurality of web pages that match a term in the inputted phrase of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 38, Sarkar taught the method according to claim 37 as described above. 
Sarkar does not explicitly disclose further comprising organizing the plurality of web pages based at least in part on the ranking.
 However, Carbonell teaches further comprising organizing the plurality of web pages based at least in part on the ranking, (See Carbonell Col. 17 lines 33-36, a 'select documents' procedure imposes a ranking on the document spaces returned from the 'classify documents' procedure and downloads selected documents from the ranked document spaces).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify further comprising organizing the plurality of web pages based at least in part on the ranking of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 39, Sarkar taught the method according to claim 31 as described above.  Sarkar further teaches wherein the set of web pages is indexed according to one or both of vocabulary terms or concepts. (See Sarkar paragraph [0067], The concept structure above is to index the classes or individuals in a broader ontology to the user interface component. Applications that a user uses will have a number of ontologies that are used that do not have any need to be exposed to the user. These do not require any purposing for the user interface. Only the classes, individuals, and properties that need to be exposed to the user require an entry in a vocabulary),
 	
 	Regarding claim 40, Sarkar taught the method according to claim 31 as described above. Sarkar further teaches one or more computer-readable media having computer-readable instructions thereon which, when executed by a computer, implement the method of claim 31, (See Sarkar paragraph [0144], a machine-readable storage device for execution by a programmable processor; and method steps of the invention may be performed by a programmable processor executing a program of instructions).

Regarding claim 41 Sarkar teaches a method comprising: attributing one or more concepts to each of a plurality of web pages, (See Sarkar paragraph [0095], all keyword-to-concept requests to a central engine on the network or the Internet. See Sarkar paragraph [0164], each concept, the vocabulary stores at least one and most likely multiple keyword attributes), each of which is a text string of a word-form or phrase that represents the concept that is represented by the concept), 
building an index of the plurality of web pages. the index comprising vocabulary terms in each web page, (See Sarkar paragraph [0067], The concept structure above is to index the classes or individuals in a broader ontology to the user interface component. Applications that a user uses will have a number of ontologies that are used that do not have any need to be exposed to the user. These do not require any purposing for the user interface. Only the classes, individuals, and properties that need to be exposed to the user require an entry in a vocabulary), and relating each of the web pages to respective concepts attributed thereto, (See Sarkar paragraph [0069], Concepts are stored within vocabularies and it is likely that at least one such vocabulary is stored in the ontology engine. The ontology engine manages an index called the keyword index. The keyword index contains all the keywords of concepts that are defined within all the vocabularies stored within the ontology engine. For each keyword in the index, all concepts that have such a keyword are linked. This is a many-to-many relationship where a concept may have multiple keywords and a given keyword may correspond to multiple concepts),
 	wherein the index organizes the plurality of web pages based on the concepts, (See Sarkar paragraph [0067], The concept structure above is to index the classes or individuals in a broader ontology to the user interface component. Applications that a user uses will have a number of ontologies that are used that do not have any need to be exposed to the user. These do not require any purposing for the user interface. Only the classes, individuals, and properties that need to be exposed to the user require an entry in a vocabulary), and 
 	searching the index in response to receiving a search phrase to find a web page of the plurality of web pages associated with a concept found in the search phrase, (See Sarkar paragraph [0064], The system takes the text string of the input and searches the ontology engine for concepts that match the users input. Essentially each concept stored in the ontology engine is associated with keywords. Each keyword can consist of one or many words, phrases, sentences, etc.).
 	Sarkar does not explicitly disclose individual concepts comprising any one or more of: one or more vocab terms comprising a grouping of unambiguous synonyms and misspellings, one or more helper terms comprising words that have no unambiguous synonyms. and one or more building blocks, individual building blocks comprising one or more of a list of vocab terms and helper terms or a list of concepts.	However, Carbonell teaches individual concepts comprising any one or more of: one or more vocab terms comprising a grouping of unambiguous synonyms and misspellings, (See Carbone Col. 13 lines 27-31, These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms), one or more helper terms comprising words that have no unambiguous synonyms. and one or more building blocks, individual building blocks comprising one or more of a list of vocab terms and helper terms or a list of concepts, (See Col. 15 lines 65-67 and Col. 1-4): The domain model or concept lexicon contains an ontological model, which provides uniform definitions of basic categories such as objects, event-types, relations, properties, episodes, etc.) used as building blocks for descriptions of particular domains. This "world" model is relatively static and is organized as a multiply interconnected network of ontological concepts).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify individual concepts comprising any one or more of: one or more vocab terms comprising a grouping of unambiguous synonyms and misspellings, one or more helper terms comprising words that have no unambiguous synonyms. and one or more building blocks, individual building blocks comprising one or more of a list of vocab terms and helper terms or a list of concepts of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).
 	
 	Regarding claim 43, Sarkar taught the method according to claim 41 as described above.   
Sarkar does not explicitly disclose wherein one or both of building or searching is performed at least in part by an information retrieval engine (IRE), 
 However, Carbonell teaches further wherein one or both of building or searching is performed at least in part by an information retrieval engine (IRE), (See Carbonell Col. 7 lines 58-61 determine internal score for selected candidate phrases' procedure determines an internal score for each candidate phrase and is responsive to information retrieved by the 'targeted-site search for category term).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein one or both of building or searching is performed at least in part by an information retrieval engine (IRE) of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 44, Sarkar taught the method according to claim 41 as described above.   
Sarkar does not explicitly disclose wherein the found web page does not contain a term expressed in the search phrase.
 However, Carbonell teaches wherein the found web page does not contain a term expressed in the search phrase, (See Carbonell Col. 19 lines 57-63, The vocabulary checker identifies words not known to be CSL. The vocabulary checker 610 identifies occurrences of non- CSL words, in an author's text, and helps an author find valid CSL replacements for non-CSL words. It recognizes word boundaries in a document and identifies every instance of a lexical item that is not known to be CSL).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein the found web page does not contain a term expressed in the search phrase of Carbonell in order to Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 45, Sarkar taught the method according to claim 41 as described above.   
Sarkar does not explicitly disclose wherein the concept specifies an ordering of two or more of the vocab terms, helper terms, and/or building blocks.
  However, Carbonell teaches wherein the concept specifies an ordering of two or more of the vocab terms, helper terms, (See Carbonel Col. 13 lines 26-33, Technical content phrases are multiple-word sequences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers), and/or building blocks, (See Carbonel Col. 15 lines 65-67 and Col. 1-4, building blocks).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein the concept specifies an ordering of two or more of the vocab terms, helper terms, and/or building blocks of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 46, Sarkar taught the method according to claim 41 as described above.   
Sarkar does not explicitly disclose wherein the concept specifies a proximity of two or more of the vocab terms, helper terms, and/or building blocks.
  However, Carbonell teaches wherein the concept specifies a proximity of two or more of the vocab terms, helper terms, (See Carbonell Col. 13 lines 26-33, Technical content phrases are multiple-word sequences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers), and/or building blocks, (See Carbonel Col. 15 lines 65-67 and Col. 1-4, building blocks).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein the concept specifies a proximity of two or more of the vocab terms, helper terms, and/or building blocks of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 47, Sarkar taught the method according to claim 41 as described above.   
Sarkar does not explicitly disclose further comprising providing a response which includes data associated with the found web page.
However, Carbonell teaches further comprising providing a response which includes data associated with the found web page, (See Carbonell Col. 6 lines 9-15), the author will use standard editor commands to create and modify the document until it is ready to be checked for CSL compliance. Note that it is anticipated that authors will mostly enter text that is substantially prepared with the CSL constraints in mind. The text will then be modified by the author in response to system feedback, See Col. 6 lines 9-15).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein the concept specifies a proximity of two or more of the vocab terms, helper terms, and/or building blocks of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).
 	
6.  	Claims 48-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sarkar et al. (US 2006/0074980 A1) in view of Carbonell et al. (US Patent No. 5,677,835) and further in view of Zartler et al. (US 2008/0005158).

 	Regarding claim 48, Carbonell teaches a method comprising:
 	attributing one or more concepts to a knowledge base comprising a plurality of web pages, (See Sarkar paragraph [0095], all keyword-to-concept requests to a central engine on the network or the Internet. See Sarkar paragraph [0164], each concept, the vocabulary stores at least one and most likely multiple keyword attributes), each of which is a text string of a word-form or phrase that represents the concept that is represented by the concept), 
 indexing the plurality of web pages based on the one or more concepts to generate the index comprising vocabulary terms in each web page and relating each of the web pages to respective concepts attributed thereto, (See Sarkar paragraph [0069], Concepts are stored within vocabularies and it is likely that at least one such vocabulary is stored in the ontology engine. The ontology engine manages an index called the keyword index. The keyword index contains all the keywords of concepts that are defined within all the vocabularies stored within the ontology engine. For each keyword in the index, all concepts that have such a keyword are linked. This is a many-to-many relationship where a concept may have multiple keywords and a given keyword may correspond to multiple concepts); and 
building one or more knowledge base units based at least in part on the indexing and vocabulary of each of the web pages, (See Sarkar paragraph [0067], The concept structure above is to index the classes or individuals in a broader ontology to the user interface component. Applications that a user uses will have a number of ontologies that are used that do not have any need to be exposed to the user. These do not require any purposing for the user interface. Only the classes, individuals, and properties that need to be exposed to the user require an entry in a vocabulary).
 	Sarkar does not explicitly disclose wherein individual concepts comprise any one of: vocab terms comprising a grouping of unambiguous synonyms and misspellings; and helper terms comprising words that have no unambiguous synonyms.
 	However, Carbonell teaches wherein individual concepts comprise any one of: vocab terms comprising a grouping of unambiguous synonyms and misspellings, and helper terms comprising words that have no unambiguous synonyms, (See Carbone Col. 13 lines 27-31, These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein individual concepts comprise any one of: vocab terms comprising a grouping of unambiguous synonyms and misspellings, and helper terms comprising words that have no unambiguous synonyms of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).
 	Sarkar together with Carbonell do not explicitly disclose wherein individual knowledge base units are configured to trigger a response to an inputted phrase.
 	However, Zartler teaches wherein individual knowledge base units are configured to trigger a response to an inputted phrase, (See Zartler paragraph [0141], knowledge base component is implemented, at least in part, utilizing one or more files that are defined in terms of a hierarchical, tag-based language which, in at least some embodiments, can be used to set up cases of text that matches incoming data or text, and define responses that are to be triggered in the event of a case match).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein individual knowledge base units are configured to trigger a response to an inputted phrase of Zartler in order to create and re-use regular expressions without having to rewrite the same patterns in more than one place, (See Zartler paragraph [0015]).
 	
	Regarding claim 49, Sarkar taught the method according to claim 48 as described above.  
Sarkar does not explicitly disclose wherein individual knowledge base units are composed of one or more patterns, individual patterns comprising one or more concepts.
However, Carbonell teaches wherein individual knowledge base units are composed of one or more patterns, individual patterns comprising one or more concepts, (See Carbonell Col. 16 lines 28-40, a knowledge based domain model which aids in interactive disambiguation (i.e., editing of the document to make it unambiguous), See Col. 3 lines 21 -23, the ontological concepts can be first subdivided into objects, events, forces (introduced to account for intentionless agents) and properties. Properties can be further subdivided into relations and attributes. Relations will be defined as mappings among concepts (e.g., "belonos-to" is a relation, since it maps an object into the set r*human*oroanization1), while attributes will be defined as mappings of concepts into specially defined value sets (e.g., "temperature" is an attribute that maps physical objects into values on the semi-open scale [0,*1, with the granularity of degrees on the Kelvin scale). Concepts are typically represented as frames whose slots are properties fully defined in the system, See Col. 16 lines 28-40).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein individual knowledge base units are composed of one or more patterns, individual patterns comprising one or more concepts of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 50, Sarkar together with Carbonell taught the method according to claim 49 as described above.  
 	Sarkar together with Carbonell do not explicitly disclose wherein individual knowledge base units are configured to trigger a response when one or more of their respective individual patterns matches a pattern found in an inputted phrase. 	However, Zartler teaches wherein individual knowledge base units are configured to trigger a response when one or more of their respective individual patterns matches a pattern found in an inputted phrase, (See Zartler paragraph [0141], knowledge base component is implemented, at least in part, utilizing one or more files that are defined in terms of a hierarchical, tag-based language which, in at least some embodiments, can be used to set up cases of text that matches incoming data or text, and define responses that are to be triggered in the event of a case match).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein individual knowledge base units are configured to trigger a response when one or more of their respective individual patterns matches a pattern found in an inputted phrase of Zartler in order to create and re-use regular expressions without having to rewrite the same patterns in more than one place, (See Zartler paragraph [0015]).
 	
 	Regarding claim 51, Sarkar together with Siegel taught the method according to claim 49 as described above.  
Sarkar does not explicitly disclose wherein at least one of the knowledge base units is composed of a pattern specifying an ordering of two or more terms in the pattern.
However, Carbonell teaches wherein at least one of the knowledge base units is composed of a pattern specifying an ordering of two or more terms in the pattern, (See Carbonell Col. 3 lines 21-23, a knowledge based domain model which aids in interactive disambiguation (i.e., editing of the document to make it unambiguous, See Carbonell Col. 13 lines 26-33, Technical content phrases are multiple-word seguences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein at least one of the knowledge base units is composed of a pattern specifying an ordering of two or more terms in the pattern of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 52, Sarkar together with Siegel taught the method according to claim 49 as described above.  
Sarkar does not explicitly disclose wherein at least one of the knowledge base units is composed of a pattern specifying a proximity of two or more terms in the pattern
However, Carbonell teaches wherein at least one of the knowledge base units is composed of a pattern specifying a proximity of two or more terms in the pattern, (See Carbonell Col. 3 lines 21-23, a knowledge based domain model which aids in interactive disambiguation (i.e., editing of the document to make it unambiguous), See Carbonell Col. 13 lines 26-33, Technical content phrases are multiple-word seguences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein at least one of the knowledge base units is composed of a pattern specifying a proximity of two or more terms in the pattern of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 53, Sarkar together with Carbonell taught taught the method according to claim 48 as described above.  
	Sarkar together with Carbonell taught do not explicitly disclose wherein the knowledge base comprises files written in Functional Presence Markup Language (FPML).
 	However, Zartler teaches wherein the knowledge base comprises files written in Functional Presence Markup Language (FPML), (See paragraph [0019], the tag-based language is referred to as "Functional Presence Markup Language" or FPML Effectively, the FPML files are utilized to encode the knowledge that the system utilizes, See paragraph [0141], The functional presence engine can then use one or more stimulus/response knowledge bases, such as knowledge bases, to make sense of the patterns and react to them appropriately).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein the knowledge base comprises files written in Functional Presence Markup Language (FPML) of Zartler in order to create and re-use regular expressions without having to rewrite the same patterns in more than one place, (See Zartler paragraph [0023]).

 	Regarding claim 54, Sarkar taught the method according to claim 48 as described above.  
Sarkar does not explicitly disclose wherein individual concepts comprise one or more of: building blocks comprising one or more of a list of vocab/helper terms or a list of concepts; and wild card terms functioning as place holders for random words.
However, Carbonell teaches wherein individual concepts comprise one or more of: building blocks comprising one or more of a list of vocab/helper terms or a list of concepts; and wild card terms functioning as place holders for random words, (See Carbonell Col. 15 lines 65-67 and Col. 1-4, The domain model or concept lexicon contains an ontological model, which provides uniform definitions of basic categories such as objects, event-types, relations, properties, episodes, etc.) used as building blocks for descriptions of particular domains. This "world" model is relatively static and is organized as a multiply interconnected network of ontological concepts).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein individual concepts comprise one or more of: building blocks comprising one or more of a list of vocab/helper terms or a list of concepts; and wild card terms functioning as place holders for random words of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 55, Sarkar together with Carbonell Siegel taught the method according to claim 48 as described above.  
	Sarkar together with Carbonell do not explicitly disclose wherein indexing is performed at least in part by an information retrieval engine (IRE).
 	However, Zartler teaches wherein indexing, (See paragraph (0507]. the system presents a user with an interface by which the user can query the index to find documents of interest), is performed at least in part by an information retrieval engine (IRE), (See paragraph [0019], the tag-based language is referred to as "Functional Presence Markup Language" or FPML Effectively, the FPML files are utilized to encode the knowledge that the system utilizes, See paragraph [0141], The functional presence engine can then use one or more stimulus/response knowledge bases, such as knowledge bases, to make sense of the patterns and react to them appropriately).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein indexing is performed at least in part by an information retrieval engine (IRE) of Zartler in order to create and re-use regular expressions without having to rewrite the same patterns in more than one place, (See Zartler paragraph [0023]).

 	Regarding claim 56, Carbonell together with Siegel taught the method according to claim 48 as described above.  
Sarkar does not explicitly disclose wherein a concept comprises a breakdown of ideas, 
However, Carbonell teaches wherein a concept comprises a breakdown of ideas, (See Carbonell Col. 13 lines 56-62, Vocabulary items should reflect clear ideas and be appropriate for the target readership. Terms which are sexist colloquial, idiomatic, overly complicated or technical, obscure, or which in other wavs inhibit communication should be avoided. These and other generally accepted stylistic considerations, while not necessarily mandatory for MT-oriented processing are nevertheless important guidelines for document production in general).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein a concept comprises a breakdown of ideas, of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 57, Sarkar together with Siegel taught the method according to claim 48 as described above.  
Sarkar does not explicitly disclose wherein the response comprises data associated with one or more of the plurality of web pages. 
However, Carbonell teaches wherein the response comprises data associated with one or more of the plurality of web pages, (See Carbonell Col. 6 lines 9-15, the author will use standard editor commands to create and modify the document until it is ready to be checked for CSL compliance. Note that it is anticipated that authors will mostly enter text that is substantially prepared with the CSL constraints in mind. The text will then be modified by the author in response to system feedback).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein the response comprises data associated with one or more of the plurality of web pages, of Carbonell in order to create documents that conform to specific vocabulary and grammatical constraints, (See Carbonell Col. 6 lines 49-51).

 	Regarding claim 58, Sarkar together with Siegel taught the method according to claim 57 as described above.  
Sarkar does not explicitly disclose wherein the data comprises a web page configured to solicit information from a user inputting the phrase 
However, Carbonell teaches wherein the data comprises a web page configured to solicit information from a user inputting the phrase, (See Carbonell Col. 9 lines 54-56, When an author requests vocabulary information, the Ul will display spelling alternatives, synonyms, a definition, and/or a usage example for the item indicated).
 It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein the response comprises data associated with one or more of the plurality of web pages, of Carbonell in order to wherein the data comprises a web page configured to solicit information from a user inputting the phrase, (See Carbonell Col. 6 lines 49-51).

Conclusion/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Aarskog (US 2005/0108001 A1) The present invention relates to a method and system for textual exploration and discovery. More specifically, the method and system provide a text-driven and grammar based tool for textual exploration and textual navigation. The facilities for textual exploration and textual navigation are based on a system of index entries that are connected to the underlying text units from which the index entries are derived.
 	Gorman et al. (US 2010/0211379 A1) methods for generating an using databases that link language and punctuation with concepts that allow a computer to communicate using natural language and to take appropriate action in response to requests and directives.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163